DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 101:
The amended claims are considered to have overcome the rejection under 35 USC 101. Accordingly, the rejection has been withdrawn.

Regarding claim 11 rejected under 35 USC 112(b):
The amended claim is considered to have overcome the rejection under 35 USC 112. Accordingly, the rejection has been withdrawn.

Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewis (US 2020/0036615 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak (US 9,355,004 B2) in view of Lewis (US 2020/0036615 A1) and Holland (US 8,478,902 B1).
Regarding claim 1, Pasternak discloses: A method comprising: 
receiving access credentials (e.g., Col. 10, Ll. 40-51 concerning credentials) for a monitoring query (e.g., Col. 11, Ll. 40-43 and Col. 12, Ll.  60-64 concerning the terminal window), the monitoring query requesting monitoring of a deployment unit (DU) of a remote cloud service for a customer (e.g., user in Col 1, Ll. 36-40); and 
Refer to at least FIG. 8A and Col. 10, Ll. 40-51 of Pasternak with respect to access credential associated with a monitoring template for host machine hosting virtual machine activities (e.g., Col 3, Ll. 29-33).  
establishing a secure channel for the monitoring of the DU using the received access credentials for the monitoring of the DU, 
Refer to at least Col. 4, Ll. 57-62, FIG. 8B, Col. 10, Ll. 52-65, and Col. 11, Ll. 34-46 of Pasternak with respect to establishing a secure channel for the monitoring template.
wherein the secure channel is established [through the use of a performance monitor];
Refer to at least Col. 11, Ll. 34-46 and Col. 12, Ll. 60-Col. 13, Ll. 7 of Pasternak with respect to the secure channel being established via a performance monitor.
receiving monitoring data for the DU via the established secure channel.
Refer to at least the abstract of Pasternak with respect to obtaining output of monitoring via the secure channel.
Pasternak does not specify: deploying an on-demand port forwarding container; establishing the secure channel through the use of an on-demand port forwarding container. However, Pasternak in view of Lewis and Holland discloses: deploying an on-demand port forwarding container; establishing the secure channel through the use of an on-demand port forwarding container. 
Refer to at least [0065] and [0070]-[0071] of Lewis with respect to launching a web application firewall container tuned to a respective software application. The WAF container is used in monitoring and securing communications with a user device (e.g., FIG. 3A-C of Lewis). 
Since Lewis does not explicitly specify its firewall container performing port forwarding, refer to at least Col. 2, Ll. 29-41 of Holland with respect to a virtual gateway performing firewall and port forwarding functionality.
The teachings of Pasternak comprise a performance monitor module for secure virtual machine monitoring, and discuss a variety of secure channel implementations (e.g., Col. 11, Ll. 38-40). Further, the cited portions of Lewis concern virtual machine monitoring, while at least [0089] of Lewis comprise exemplary secure channels. Finally, the teachings of Holland concern virtual network management nodes. Therefore, the teachings are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Pasternak to comprise a firewall container which is launched for a respective template / virtual machine to which it is tuned for at least the purpose of increased scalability as per [0005] of Lewis. 

The method of claim 1, wherein the DU runs a monitoring service, and wherein the port forwarding container is to establish the secure channel to interface with the monitoring service to receive requested monitoring data for the DU.
Refer to at least Col. 3, Ll. 26-Col. 4, Ll. 13 and Col. 12, Ll. 36-40 with respect to monitoring and providing the monitoring data over the secure channel. 
Refer to at least FIG. 3A-C of Lewis with respect to the WAF container securing the channel between the user device and web app.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 3, Pasternak-Lewis-Holland discloses: The method of claim 1, wherein the access credentials are received from a remote account manager (paragraph 33 of the specification defines the remote account manager as being a component which provides access credentials) associated with the remote cloud service.
Refer to at least Col. 10, Ll. 29-51 of Pasternak with respect to providing the credentials via the performance monitor and/or any combination of hardware or software.

Regarding claim 4, Pasternak-Lewis-Holland discloses: The method of claim 1, wherein the access credentials are a first set of access credentials, the DU is a first DU, the remote cloud service is a first remote cloud service, the secure channel is a first secure channel, and the port forwarding container is a first port forwarding container, further comprising: receiving a second set of access credentials for a second monitoring query, the second monitoring query requesting monitoring of a second DU of a second remote cloud service for a second customer; deploying a second on-demand port forwarding container: establishing a second secure channel for the monitoring of the second DU using the second set of access credentials for the monitoring of the second DU, wherein the second secure channel is established through use of the second on-demand port forwarding container, and  receiving monitoring data for the second DU via the established second secure channel.
Refer to at least Col. 10, Ll. 65-Col. 11, Ll. 1, Col. 12, Ll. 58-Col. 13, Ll. 8, and Col. 14, Ll. 20-31 of Pasternak with respect to potentially creating a plurality of monitoring templates, each associated with their respective secure channel and respective credentials (e.g., see FIG. 8A concerning the credentials). 
Refer to at least FIG. 3 and Col. 6, Ll. 60-Col. 7, Ll. 2 of Pasternak with respect to creating and executing multiple monitoring templates within the performance monitor.
Refer to at least FIG. 3A-C, [0058], [0065], and [0070] of Lewis with respect to launching multiple WAF containers as required per request / per user.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 5, Pasternak-Lewis-Holland discloses: The method of claim 4, further comprising: displaying the monitoring data received from the first and second secure channels.
Refer to at least FIG. 5D of Pasternak with respect to a performance monitor GUI.

Regarding claim 7, Pasternak-Lewis-Holland discloses: The method of claim 1, further comprising: deleting the port forwarding container when a monitoring query is completed.
Refer to at least Col. 4, Ll. 22-24 and Col. 14, Ll. 8-11 of Pasternak with respect to creating a thereafter destroying a monitoring template after it finishes its run.
Refer to at least [0068] of Lewis with respect to decommissioning WAF containers as needed. 
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 8, Pasternak-Lewis-Holland discloses: The method of claim 1, wherein the secure channel is to receive monitoring data for the DU without the use of a permanent session.
Refer to at least the abstract and [0068] of Lewis, wherein any unused WAF containers (which provide a bridge / protect from network attacks, and provide monitoring—e.g., FIG. 3A-C and [0070]-[0071] of Lewis) may be decommissioned or deleted. When the WAF containers are decommissioned / deleted, the services provided by the firewall are ended, and the secure connection is over.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning monitoring machines / nodes).

Regarding claim 10, Pasternak-Lewis-Holland discloses: The method of claim 1, wherein the secure channel is established through the use of a command provided to a container-orchestration system that creates a data connection from a remote client to a cloud service.
Refer to at least Col. 3, Ll. 51-Col. 4, Ll. 12 and Col. 12, Ll. 36-40 of Pasternak with respect to requesting to create the secure channel between devices. 

Regarding claim 11, Pasternak-Lewis-Holland discloses: The method of claim 1, wherein the monitoring of the DU does not consume additional storage (interpreted in accordance with at least [0033] of the instant specification which recites that “a system to monitor multiple customer deployment units on demand and without consuming any additional storage… .
Refer to at least [0065] and [0070]-[0071] of Lewis with respect to launching WAF containers to be used in monitoring and securing communications with a user device (e.g., FIG. 3A-C of Lewis). The WAF containers are decommissioned / deleted as needed. Therefore, does not consume additional storage.
Refer to at least [0015] of Lewis with respect to launching WAF containers on demand. 
This claim would have been obvious for substantially the same reasons as claim 1 above (i.e., increased scalability as per at least [0005] of Lewis).

Regarding independent claim 12, it is substantially similar to elements of independent claim 1 and dependent claim 4 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and the obviousness rationale).

Regarding claim 13, it is substantially similar to claim 5 above, and is therefore likewise rejected.

Regarding independent claim 14, it is substantially similar to independent claim 1 above, and is therefore likewise rejected.

Regarding claim 15, it is substantially similar to claim 2 above, and is therefore likewise rejected.

Regarding claim 16, it is substantially similar to claim 7 above, and is therefore likewise rejected.



Regarding claim 18, Pasternak-Lewis-Holland discloses: The method of claim 1, wherein the port forwarding container is deployed by a port forwarding manager.
Refer to at least [0015] of Lewis with respect to the container management system.
This claim would have been obvious for substantially the same reasons as claim 1 above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasternak-Lewis-Holland as applied to claims 1-5 and 7-18 above, and further in view of Lan (US 20190199687 A1).

Regarding claim 6, Pasternak-Lewis-Holland does not specify: wherein the on-demand port forwarding container dynamically chooses a new available port for each of a plurality of monitoring queries. However, Pasternak-Lewis-Holland in view of Lan discloses: wherein the on-demand port forwarding container dynamically chooses a new available port for each of a plurality of monitoring queries.
Refer to at least the abstract and FIG. 5 of Lan with respect to dynamically assigning ports to container applications. 
The teachings of Pasternak-Lewis-Holland comprise port assignment and SSH, and are considered to be combinable with those of Lan concerning such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Pasternak-Lewis-Holland to further include dynamic port assignment for at least the purpose of increasing security.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/V.S/Examiner, Art Unit 2432                                                                                                                                                                                                        
/DAO Q HO/Primary Examiner, Art Unit 2432